UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 91-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x 1 GCI, INC. A WHOLLY-OWNED SUBSIDIARY OF GENERAL COMMUNICATION, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item I. Financial Statements Consolidated Balance Sheets (unaudited) as of June 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the three and six months ended June 30, 2011 (unaudited) and 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 (unaudited) and 2010 (unaudited) 7 Condensed Notes to Interim Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II.OTHER INFORMATION Item 1. Legal Proceedings 39 Item 6. Exhibits 40 Other items are omitted, as they are not applicable. SIGNATURES 41 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you can identify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2010 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ See accompanying condensed notes to interim consolidated financial statements. (Continued) 4 GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) June 30, December 31, LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholder's equity: Class A common stock (no par). Authorized 10 shares; issued and outstanding 0.1 shares at June 30, 2011 and December 31, 2010 Paid-in capital Retained earnings ) ) Total stockholder's equity Total liabilities and stockholder's equity $ See accompanying condensed notes to interim consolidated financial statements. 5 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) Loss on extinguishment of debt ) - ) - Interest income 4 76 8 Other (9 ) - ) - Other expense, net ) Income (loss) before income tax (expense) benefit ) ) Income tax (expense) benefit ) ) Net income (loss) $ ) ) See accompanying condensed notes to interim consolidated financial statements 6 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization expense Loss on extinguishment of debt - Deferred income tax expense (benefit) ) Share-based compensation expense Other noncash income and expense items Change in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and intangible assets ) ) Purchase of businesses, net of cash received - ) Purchase of marketable securities - ) Proceeds from sale of marketable securities - Other - Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of 2021 Notes - Borrowing on Senior Credit Facility - Repayment of debt and capital lease obligations ) ) Distribution to General Communication, Inc. ) ) Payment of Senior Notes call premiums ) - Issuance of other long-term debt Payment of debt issuance costs ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying condensed notes to interim consolidated financial statements. 7 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The accompanying unaudited interim consolidated financial statements include the accounts of GCI, Inc. and its direct and indirect subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2010, filed with the SEC on March 15, 2011 as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (1)Business and Summary of Significant Accounting Principles In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Basis of Presentation We were incorporated in Alaska in 1997 to affect the issuance of Senior Notes.As a wholly-owned subsidiary of General Communication, Inc. ("GCI"), we received through our initial capitalization all ownership interests in subsidiaries previously held by GCI.The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. (a) Business We offer the following services: · Origination and termination of traffic in Alaska for certain common carriers, · Cable television services throughout Alaska, · Competitive local access services throughout Alaska, · Incumbent local access services in areas of rural Alaska, · Long-distance telephone service, · Sale of postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Data network services, · Internet access services, · Wireless roaming for certain wireless carriers, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, and · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of voice and data services within Alaska and between Alaska and the remaining United States and foreign countries. (b) Principles of Consolidation The consolidated financial statements include the consolidated accounts of GCI, Inc. and its wholly-owned subsidiaries.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated and non-regulated affiliates of the company are not eliminated in consolidation. (c) Recently Issued Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)” which amends current guidance to achieve common fair value measurement and disclosure requirements in GAAP and IFRS.The amendments generally represent clarification of FASB ASC Topic 820, but also include instances where a particular principle or requirement for (Continued) 8 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) measuring fair value or disclosing information about fair value measurements has changed.This pronouncement is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of ASU 2011-04 is not expected to have a material impact on our statement of operations, financial position or cash flows. (d) Recently Adopted Accounting Pronouncements FASB ASU 2009-13 addresses the accounting for multiple deliverable arrangements to enable vendors to account for products or services (“deliverables”) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition - Multiple-Element Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor's multiple-deliverable revenue arrangements. The adoption of ASU 2009-13 on January 1, 2011, did not have a material impact on our statement of operations, financial position or cash flows. Under ASU 2010-28 “Intangibles—Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts”, if the carrying amount of a reporting unit is zero or negative, an entity must assess whether it is more likely than not that goodwill impairment exists. To make that determination, an entity should consider whether there are adverse qualitative factors that could impact the amount of goodwill, including those listed in ASC 350-20-35-30. As a result of the new guidance, an entity can no longer assert that a reporting unit is not required to perform the second step of the goodwill impairment test because the carrying amount of the reporting unit is zero or negative, despite the existence of qualitative factors that indicate goodwill is more likely than not impaired.The adoption of ASU 2010-28 on January 1, 2011, did not have a material impact on our statement of operations, financial position or cash flows. ASU 2010-29 “Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations” specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments in this update also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The adoption of ASU 2010-29 on January 1, 2011, did not have a material impact on our statement of operations, financial position, cash flows or related disclosures. (e) Regulatory Accounting and Regulation We account for our regulated operations in accordance with the accounting principles for regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (Continued) 9 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (f) Earnings per Common Share We are a wholly-owned subsidiary of GCI and, accordingly, are not required to present earnings per share.Our common stock is not publicly traded. (g)Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to estimates and assumptions include the allowance for doubtful receivables, unbilled revenues, accrual of the Universal Service Fund (“USF”) high cost area program support, share-based compensation, inventory reserves, reserve for future customer credits, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates and wireless licenses, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of Cost of Goods Sold (exclusive of depreciation and amortization) and the accrual of contingencies and litigation. Actual results could differ from those estimates. The accounting estimates related to revenues from the high cost USF program are dependent on various inputs including current line counts, the most current rates paid to us, and our assessment of the impact of new Federal Communications Commission (“FCC”) regulations, and the potential outcome of FCC proceedings. Some of the inputs are subjective and based on our judgment regarding the outcome of certain variables and are subject to upward or downward adjustment in subsequent periods. Effective in the second quarter of 2010, we changed our USF high-cost area program support accrual methodology due to a change in our estimate of the current amounts expected to be paid to us.The effect of this change in estimate was a revenue increase of $4.7 million, a net income increase of $3.1 million, and a basic and diluted net income per share increase of $0.06 for the three and six months ended June 30, 2010. (h)Income Taxes GCI, Inc., as a wholly-owned subsidiary and member of the GCI controlled group of corporations, files its income tax returns as part of the consolidated group of corporations under GCI.Accordingly, all discussions regarding income taxes reflect the consolidated group's activity.Our income tax expense and deferred income tax assets and liabilities are presented herein using the separate-entity method. (i) Classification of Taxes Collected from Customers We report sales, use, excise, and value added taxes assessed by a governmental authority that are directly imposed on a revenue-producing transaction between us and a customer on a net basis in our income statement.Following are certain surcharges reported on a gross basis in our Consolidated Statement of Operations for the three and six months ended June 30, 2011 and 2010 (amounts in thousands): Three Months Ended Six Months Ended June 30, June 30, Surcharges reported gross $ (Continued) 10 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Consolidated Statements of Cash Flows Supplemental Disclosures Changes in operating assets and liabilities consist of (amounts in thousands): Six month period ended June 30, Increase in accounts receivable $ ) ) Increase in prepaid expenses ) ) (Increase) decrease in inventories ) Decrease in other current assets Decrease in other assets Increase in accounts payable Increase in deferred revenues Decrease in accrued payroll and payroll related obligations ) ) Increase in accrued liabilities Decrease in accrued interest ) ) Decrease in subscriber deposits ) ) Increase (decrease) in long-term deferred revenue ) Decrease in components of other long-term liabilities ) ) $ ) ) The following items are for the six months ended June 30, 2011 and 2010 (amounts in thousands): Net cash paid or received: Interest paid, net of amounts capitalized $ Income tax refund received $ - The following items are non-cash investing and financing activities for the six months ended June 30, 2011 and 2010 (amounts in thousands): Non-cash additions for purchases of property and equipment $ Asset retirement obligation additions to property and equipment $ Asset retirement obligation reductions to property and equipment for revisions to previous estimates $ - Write-off of original issue discount on 2014 Notes $ - (3)Intangible Assets Amortization expense for amortizable intangible assets was as follows (amounts in thousands): Three Months Ended Six Months Ended June 30, June 30, Amortization expense $ (Continued) 11 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Amortization expense for amortizable intangible assets for each of the five succeeding fiscal years is estimated to be (amounts in thousands): Years Ending December 31, $ (4)Long-Term Debt 2021 Notes On May 20, 2011 (“Closing Date”), we completed an offering of $325.0 million in aggregate principal amount of 6 3/4% Senior Notes due 2021 (“2021 Notes”) at an issue price of 100% to qualified institutional buyers in reliance on Rule 144A under the Securities Act of 1933, as amended (“Securities Act”), and to persons outside the United States in accordance with Regulation S under the Securities Act.We used the net proceeds from this offering to repay and retire all $320.0 million of our outstanding senior unsecured notes due 2014 (“2014 Notes”). The 2021 Notes mature on June 1, 2021.Semi-annual interest payments are payable on June 1 and December 1, beginning on December 1, 2011.The 2021 Notes are carried on our Consolidated Balance Sheet. The 2021 Notes are senior unsecured obligations which rank equally in right of payment with our existing and future senior unsecured debt, including our 8 5/8% Senior Notes due 2019, and senior in right of payment to all future subordinated indebtedness. The 2021 Notes were issued pursuant to an Indenture, dated as of the Closing Date, between us and Union Bank, N.A., as trustee. We are not required to make mandatory sinking fund payments with respect to the 2021 Notes. Upon the occurrence of a change of control, each holder of the 2021 Notes will have the right to require us to purchase all or any part (equal to $1,000 or an integral multiple thereof, except that no 2021 Note will be purchased in part if the remaining portion thereof would not be at least $2,000) of such holder’s 2021 Notes at a purchase price equal to 101% of the principal amount of such 2021 Notes, plus accrued and unpaid interest on such 2021 Notes, if any.If we or certain of our subsidiaries engage in asset sales, we must generally either invest the net cash proceeds from such sales in our business within a period of time, prepay debt under any outstanding credit facility, or make an offer to purchase a principal amount of the 2021 Notes equal to the excess net cash proceeds, with the purchase price equal to 100% of their principal amount, plus accrued and unpaid interest, if any. The covenants in the Indenture restrict us and certain of our subsidiaries from incurring additional debt, but permits debt under the Senior Credit Facility and vendor financing as long as our leverage ratio, as defined, does not exceed 5.5 to one; or enter into sale and leaseback transactions; pay dividends or distributions on capital stock or repurchase capital stock; issue stock of subsidiaries; make certain investments; create liens on assets to secure debt; enter into transactions with affiliates; merge or consolidate with another company; and transfer and sell assets.These covenants are subject to a number of limitations and exceptions, as further described in the Indenture. On July 7, 2011, we launched an exchange offer pursuant to which we offered new 2021 Notes identical to the original notes except that the new 2021 Notes will have been registered under the Securities Act.The exchange offer is expected to close on or about August 13, 2011. (Continued) 12 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) We paid closing costs totaling $3.5 million in connection with the offering, which were recorded as deferred loan costs and are being amortized over the term of the 2021 Notes. We recorded a $9.1 million Loss on Extinguishment of Debt on our Consolidated Statement of Operations.Included in the loss was $2.9 million in unamortized deferred loan costs, $1.5 million for the unamortized portion of the original issue discount and $4.7 million in call premium payments to redeem our 2014 Notes. Senior Credit Facility In June 2011, GCI Holdings, Inc. (“Holdings”), ourwholly owned subsidiary, entered into an Add-On Term Loan Supplement No. 1 (“Supplement No. 1”) to our Senior Credit Facility. The Supplement No. 1 provided for an additional $25.0 million term loan with an initial interest rate of LIBOR plus 2.5%, payable in accordance with the terms of our Senior Credit Facility. Holdings used $20.0 million of the loan proceeds to pay down outstanding revolving loans under our Senior Credit Facility, thus increasing availability under the revolving portion of our Senior Credit Facility. The remaining $5.0 million was used for general corporate purposes. Our Senior Credit Facility, which includes the Supplement No. 1 as discussed above, includes a $25.0 million term loan and a $75.0 million revolving credit facility with a $25.0 million sublimit for letters of credit. A total of $63.0 million is outstanding as of June 30, 2011.The term loan is fully drawn as of June 30, 2011. Under the revolving portion of the Senior Credit Facility, we have borrowed $38.0 million and have $2.7 million of letters of credit outstanding, which leaves $34.3 million available for borrowing as of June 30, 2011.The Senior Credit Facility will mature on January 29, 2015. Financial Instruments Fair Value of Financial Instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. At June 30, 2011 and December 31, 2010, the fair values of cash and cash equivalents, net receivables, accounts payable, accrued payroll and payroll related obligations, accrued interest, accrued liabilities, and subscriber deposits approximate their carrying value due to the short-term nature of these financial instruments. The carrying amounts and estimated fair values of our financial instruments at June 30, 2011 and December 31, 2010 follow (amounts in thousands): June 30, December 31, Carrying Amount Fair Value Carrying Amount Fair Value Current and long-term debt and capital lease obligations $ Other liabilities The following methods and assumptions were used to estimate fair values: Current and long-term debt and capital lease obligations:The fair values of our 2021 Notes, 2019 Notes, 2014 Notes, Rural Utilities Service (“RUS”) debt, CoBank mortgage note payable, and capital leases are based upon quoted market prices for the same or similar issues or on the current rates offered to us for the same remaining maturities.The fair value of our Senior Credit Facility is estimated to approximate the carrying value because this instrument is subject to variable interest rates. Other Liabilities:Lease escalation liabilities are valued at the discounted amount of future cash flows using quoted market prices on current rates offered to us. Deferred compensation liabilities are carried at fair value, which is the amount payable as of the balance sheet date. Asset retirement obligations are recorded at their fair value and, over time, the liability is accreted to its present value each period. Our non-employee share-based compensation awards are reported at their fair value at each reporting period. (Continued) 13 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Fair Value Measurements Assets measured at fair value on a recurring basis as of June 30, 2011 and December 31, 2010 were as follows (amounts in thousands): Fair Value Measurement at Reporting Date Using June 30, 2011 Assets Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - December 31, 2010 Assets Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - The valuation of our mutual funds is determined using quoted market prices in active markets utilizing market observable inputs. (6)Share-Based Compensation GCI’s Amended and Restated 1986 Stock Option Plan ("Stock Option Plan"), provides for the grant of options and restricted stock awards (collectively "award") for a maximum of 15.7 million shares of GCI Class A common stock, subject to adjustment upon the occurrence of stock dividends, stock splits, mergers, consolidations or certain other changes in corporate structure or capitalization. If an award expires or terminates, the shares subject to the award will be available for further grants of awards under the Stock Option Plan. The Compensation Committee of GCI’s Board of Directors administers the Stock Option Plan. Substantially all restricted stock awards granted vest over periods of up to three years. Substantially all options vest in equal installments over a period of five years and expire ten years from the date of grant. The requisite service period of our awards is generally the same as the vesting period.Options granted pursuant to the Stock Option Plan are only exercisable if at the time of exercise the option holder is our employee, non-employee director, or a consultant or advisor working on our behalf. New shares of GCI Class A common stock are issued when stock option agreements are exercised or restricted stock awards are granted. The fair value of restricted stock awards is determined based on the number of shares granted and the quoted price of GCI’s Class A common stock.We use a Black-Scholes-Merton option pricing model to estimate the fair value of stock options issued.The Black-Scholes-Merton option pricing model incorporates various and highly subjective assumptions, including expected term and expected volatility. We have reviewed our historical pattern of option exercises and have determined that meaningful differences in option exercise activity existed among employee job categories. Therefore, we have categorized these awards into two groups of employees for valuation purposes. The weighted average grant date fair value of options granted during the six months ended June 30, 2010 was $2.84 per share.There were no options granted during the six months ended June 30, 2011. The total fair value of options vesting during the six months ended June 30, 2011 and 2010 was $97,000 and $82,000, respectively. (Continued) 14 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following is a summary of our share-based compensation expense for the six months ended June 30, 2011 and 2010 (in thousands): Employee share-based compensation expense $ Adjustment to fair value of liability classified awards ) Total share-based compensation expense $ Share-based compensation expense is classified as selling, general and administrative expense in our Consolidated Statement of Operations.Unrecognized share-based compensation expense was $6.4 million relating to 2.5 million restricted stock awards and $490,000 relating to 308,000 unvested stock options as of June 30, 2011.We expect to recognize share-based compensation expense over a weighted average period of 1.3 years for stock options and restricted stock awards. A summary of option activity under the Stock Option Plan for the six months ended June 30, 2011 follows (share amounts in thousands): Weighted Weighted Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Shares Price Term (in thousands) Outstanding at December 31, 2010 $ Exercised ) $ Outstanding at June 30, 2011 $ 3.9 years $ Exercisable at June 30, 2011 $ 2.6 years $ A summary of nonvested restricted stock award activity under the Stock Option Plan for the six months ended June 30, 2011, follows (share amounts in thousands): Weighted Average Grant Date Shares Fair Value Nonvested at December 31, 2010 $ Granted $ Vested ) $ Forfeited ) $ Nonvested at June 30, 2011 $ At June 30, 2011, 3.8 million shares were available for grant under the Stock Option Plan. The total intrinsic values, determined as of the date of exercise, of options exercised during the six months ended June 30, 2011 and 2010 were $155,000 and $48,000, respectively. We received $285,000 and $111,000 in cash from stock option exercises during the six months ended June 30, 2011 and 2010, respectively. (Continued) 15 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following is a summary of activity for stock option grants that were not made pursuant to the Stock Option Plan for the six months ended June 30, 2010 and 2011 (share amounts in thousands): Weighted Average Exercise Shares Price Outstanding at December 31, 2009 $ Options forfeited and retired ) $ Outstanding at June 30, 2010 and 2011 - Available for grant at June 30, 2011 - In January 2001 we entered into an aircraft operating lease agreement with a company owned by GCI’s President and Chief Executive Officer.The lease was amended several times, most recently on May 9, 2011.Upon signing the lease in January 2001, the lessor was granted an option to purchase 250,000 shares of GCI Class A common stock at $6.50 per share, of which 100,000 shares were exercised during the year ended December 31, 2006 and the remaining 150,000 shares expired on March 31, 2010. Industry Segments Data Our reportable segments are business units that offer different products and are each managed separately. A description of our reportable segments follows: Consumer - We offer a full range of voice, video, data and wireless services to residential customers. Network Access - We offer a full range of voice, data and wireless services to common carrier customers. Commercial - We offer a full range of voice, video, data and wireless services to small businesses, local, national and global businesses, governmental entities and public and private educational institutions. Managed Broadband - We offer data services to rural school districts, hospitals and health clinics through our SchoolAccess® and ConnectMD® initiatives and managed video conferencing. Regulated Operations - We offer voice and data services to residential, business, and governmental customers in areas of rural Alaska. Corporate related expenses including engineering, information technology, accounting, legal and regulatory, human resources, and other general and administrative expenses for the three and six months ended June 30, 2011 and 2010 are allocated to our segments using segment margin for the years ended December 31, 2010 and 2009, respectively.Bad debt expense for the three and six months ended June 30, 2011 and 2010 is allocated to our segments using a combination of specific identification and allocations based upon segment revenue for the three and six months ended June 30, 2011 and 2010, respectively.Corporate related expenses and bad debt expense are specifically identified for our Regulated Operations segment and therefore, are not included in the allocations. (Continued) 16 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) We evaluate performance and allocate resources based on earnings before depreciation and amortization expense, net interest expense, income taxes, share-based compensation expense, accretion expense and non-cash contribution adjustment (“Adjusted EBITDA”). Management believes that this measure is useful to investors and other users of our financial information in evaluating operating profitability as an analytical indicator of income generated to service debt and fund capital expenditures.In addition, multiples of current or projected EBITDA are used to estimate current or prospective enterprise value.The accounting policies of the reportable segments are the same as those described in the summary of significant accounting policies in note 1 in the “Notes to Consolidated Financial Statements” included in Part II of our December 31, 2010 annual report on Form 10-K. Intersegment sales are recorded at cost plus an agreed upon intercompany profit. We earn all revenues through sales of services and products within the United States. All of our long-lived assets are located within the United States of America, except approximately 82% of our undersea fiber optic cable systems which transit international waters and all of our satellite transponders. Summarized financial information for our reportable segments for the three and six months ended June 30, 2011 and 2010 follows (amounts in thousands): Three months ended June 30, Consumer Network Access Commercial Managed Broadband Regulated Operations Total Reportable Segments Revenues: Intersegment $
